The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments with respect to the rejection of the claims as being directed to ineligible subject matter under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on pp. 12-14 that the claims are eligible under the Preliminary Examination Instructions dated 25 June 2014, as well as the rules and regulations promulgated in the Federal Register/Volume 79, No. 241 (Tuesday, 16 December 2014). This argument is not persuasive. Those instructions and rules have been superseded. The current Patent Subject Matter Eligibility Guidance guidelines are set forth in the most recent version of the MPEP § 2106, Rev. 10.2019, revised June 2020, which. Applicant’s arguments fail to address the examiner’s analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance, set forth below, in which the examiner concluded that the claims are directed to ineligible subject matter.
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant argues on pp. 16 and 17 that neither of AAPA or Coghill teaches all of the subject matter of the claimed invention. In response to applicant's arguments against the references individually, it has been held that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145(IV). In this instance, it is the combination of AAPA and Coghill that together render the claimed invention obvious, as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 27-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 28, it is not clear whether the cyclone is included in the apparatus of claim 1, as the probe is recited as being “mounted,” which would require the presence of the cyclone. Because it appears that the cyclone is recited in claim 1, it is not clear why the cyclone is separately recited as being part of the apparatus in claim 28.
Regarding claim 9, the claim recites that the apparatus comprises the probe. However, the probe is already recited as part of the apparatus in claim 1.
Regarding claim 27, it is not clear how a computer readable medium can perform all of the method steps, including, for example, mounting or arranging a probe inside a part of a cyclone, and measuring an acoustic noise profile.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 27 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Regarding claim 27, the computer readable medium covers non-statutory subject matter propagating signals per se in view of ordinary and customary meaning of computer readable media, particularly when the specification is silent. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed Cir. 2007). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under §101 by adding the limitation "non-transitory" to the claim.
Claims 1-24 and 27-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite mathematical concepts and mental processes, and fail to integrate the abstract ideas into a practical application, or to recite additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-10, 21-24, and 28-31 are directed to an apparatus.
Claims 11-20 are directed to a method.
Claim 27 is not directed to one of the four statutory classes of subject, and is ineligible for that reason, as set forth above. To expedite prosecution, claim 27 will be treated as if it were drafted to recite statutory subject matter of a non-transitory computer-readable storage medium containing computer-readable instructions that, when read and executed by the computer, cause the computer to do the computer things contained in the instructions.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
signaling containing information about the acoustic noise profile generated; and
receive the signaling; and
provide corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claims 8-10, 28, and 29 each recite the judicial exceptions of claim 1, and therefore also recite limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 2 recites:
wherein the corresponding signaling provided contains information about whether the part of the cyclone is damaged or worn.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 2 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 3 recites:
wherein the corresponding signaling contains information about the status of the apex of the cyclone.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 3 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 4 recites:
wherein the acoustic noise profile indicates the status of the part of the cyclone.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 4 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 5 recites:
determine the status of the part of the cyclone based upon the fact that the statistical fluctuations in the acoustic noise profile of a worn or damaged part of the cyclone have higher or less stable statistical fluctuations in probe measurements, and corresponding statistical fluctuations in a corresponding noise profile of a non-worn or non-damaged part of the cyclone have lower or more stable statistical fluctuations in the probe measurements than the acoustic noise profile of the worn or damaged part of the cyclone.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 5 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 6 recites:
through measurements of a cyclone overflow stream in real time, to determine individual cyclone wear or damage.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 6 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 7 recites:
determine trending capability of cyclone wear or damage that enables predictive maintenance strategies based on condition monitoring instead of time-based replacement.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 7 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 11 recites:
signaling containing information about the acoustic noise profile generated;
receiving the signaling; and
providing corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time based upon the signaling received.
These claim limitations recite abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 11 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 12 recites:
wherein the corresponding signaling provided contains information about whether the part of the cyclone is damaged or worn.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 12 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 13 recites:
wherein the corresponding signaling contains information about the status of the apex of the cyclone.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 13 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 14 recites:
wherein the acoustic noise profile indicates the status of the part of the cyclone.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 14 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 15 recites:
determine the status of the part of the cyclone based upon the fact that the statistical fluctuations in the acoustic noise profile of a worn or damaged part of the cyclone have higher or less stable statistical fluctuations in probe measurements, and corresponding statistical fluctuations in a corresponding noise profile of a non-worn or non-damaged part of the cyclone have lower or more stable statistical fluctuations in the probe measurements than the acoustic noise profile of the worn or damaged part of the cyclone.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 15 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 16 recites:
through measurements of a cyclone overflow stream in real time, to determine individual cyclone wear or damage.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 16 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 17 recites:
determine trending capability of cyclone wear or damage that enables predictive maintenance strategies based on condition monitoring instead of time-based replacement.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 17 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 21 recites:
signaling containing information about the acoustic noise profile generated; and
receive the signaling;
provide corresponding signaling containing information about the diameter of the apex of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper. Thus, claim 21 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 22 recites:
wherein the corresponding signaling provided contains information about whether the part of the cyclone is damaged or worn.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 22 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 23 recites:
wherein the corresponding signaling contains information for generating a graph showing statistical fluctuations in probe measurements over time for visual interpretation by a plant manager in order to assess the status of the diameter of the apex of cyclone.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 23 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 24 recites:
wherein the corresponding signaling contains information for generating an alarm signal alerting a plant manager about the status of the diameter of the apex of the cyclone, including where the alarm signal is an audio signal, or a visual signal, or some combination thereof.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 24 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 27 recites:
perform the steps of claim 11.
As discussed above, the steps of claim 11 include abstract data receiving and processing steps performed on a generic computer. Therefore, those claim limitations of claim 11 as performed by a computer executing the computer-readable, computer-executable components stored on a non-transitory computer-readable medium that instruct a computer to perform the steps of claim 11 in claim 27 remain abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 27 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 30 recites:
signaling containing information about an acoustic noise profile that is measured and generated by the slurry flowing in the overflow pipe and hitting the probe; and 
receiving the signaling; and
provide corresponding signaling containing information about wear or damage of the overflow pipe by correlating statistical fluctuations in the acoustic noise profile measured and generated of he slurry hitting the probe in real time, based upon the signaling received.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper. Thus, claim 30 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 31 recites:
determine the wear or damage of the overflow pipe based upon the fact that the statistical fluctuations in the acoustic noise profile of a worn or damaged overflow pipe have higher or less stable statistical fluctuations in probe measurements, and corresponding statistical fluctuations in a corresponding noise profile of a non-worn or non-damaged overflow pipe of the cyclone have lower or more stable statistical fluctuations in the probe measurements than the acoustic noise profile of the worn or damaged part of the cyclone.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 31 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
a probe mounted or arranged inside a part of a cyclone, and configured to measure an acoustic noise profile generated b a slurry flowing in the part of the cyclone and hitting the probe, and providing a signal
a signal processor or signal processing module configured to do signal processing things.
The signal processor or signal processing module represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a signal processor or signal processing module do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
The probe and cyclone represent insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and are recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 1 is directed to the judicial exceptions.
Claims 2-8 each contain all of the limitations of claim 1, including the judicial exceptions of claim 1, and the additional elements of claim 1 that fail to integrate the abstract idea into a practical application. None of claims 2-8 recite additional elements beyond those recited in claim 1 that would integrate the judicial exceptions into a practical application, and therefore claims 2-8 are also directed to the judicial exception of abstract ideas.
Claim 9 recites the additional element of:
wherein the apparatus comprises the probe.
The probe represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, the additional elements of claim 9 do not integrate the recited judicial exceptions into a practical application, and claim 9 is directed to the judicial exceptions.
Claim 10 recites the additional element of:
wherein the probe is a particle size tracking probe mounted or arranged inside the part of the cyclone.
The probe represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, the additional elements of claim 10 do not integrate the recited judicial exceptions into a practical application, and claim 10 is directed to the judicial exceptions.
Claim 28 recites the additional element of:
wherein the probe is a particle size tracking probe mounted or arranged inside the part of the cyclone.
The probe represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, the additional elements of claim 28 do not integrate the recited judicial exceptions into a practical application, and claim 28 is directed to the judicial exceptions.
Claim 29 recites the additional element of:
wherein the apparatus comprises a mineral extraction processing system including at least one cyclone having an overflow pipe with the probe mounted or arranged in the overflow pipe.
The probe represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and/or an attempt to generally link the abstract ideas to the technological environment of a cyclone with an overflow pipe.
Whether considered individually or in combination, the additional elements of claim 29 do not integrate the recited judicial exceptions into a practical application, and claim 29 is directed to the judicial exceptions.
Claim 11 recites the additional elements of:
mounting or arranging a probe inside a part of a cyclone;
measuring an acoustic noise profile generated by a slurry flowing in the part of the cyclone and hitting the probe, and providing signaling containing information about the acoustic noise profile generated; and
a signal processor or signal processing module performing signal processing things.
The signal processor or signal processing module represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a signal processor or signal processing module do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
The probe and cyclone represent insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and are recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 11 is directed to the judicial exceptions.
Claims 12-18 each contain all of the limitations of claim 11, including the judicial exceptions of claim 11, and the additional elements of claim 11 that fail to integrate the abstract idea into a practical application. None of claims 12-18 recite additional elements beyond those recited in claim 11 that would integrate the judicial exceptions into a practical application, and therefore claims 12-18 are also directed to the judicial exception of abstract ideas.
Claim 13 recites the additional elements of:
wherein the part of the cyclone is an apex of the cyclone.
The cyclone represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and/or an attempt to generally link the abstract ideas with the technological environment of a cyclone, and is recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 13 is directed to the judicial exceptions.
Claim 19 recites the additional element of:
wherein the method further comprises configuring the probe to provide the signaling to the signal processor or signal processing module.
The probe represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, the additional elements of claim 19 do not integrate the recited judicial exceptions into a practical application, and claim 19 is directed to the judicial exceptions.
Claim 20 recites the additional element of:
wherein the probe is a particle size tracking probe.
The probe represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, the additional elements of claim 20 do not integrate the recited judicial exceptions into a practical application, and claim 20 is directed to the judicial exceptions.
Claim 21 recites the additional elements of:
a probe mounted or arranged inside an apex of a cyclone, and configured to measure an acoustic noise profile generated by a slurry flowing in the apex of the cyclone and hitting the probe, and provide signaling containing information; and
a signal processor or signal processing module configured to do signal processing things.
The signal processor or signal processing module represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a signal processor or signal processing module do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
The probe and cyclone represent insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and are recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 21 is directed to the judicial exceptions.
Claims 22-24 each contain all of the limitations of claim 21, including the judicial exceptions of claim 21, and the additional elements of claim 21 that fail to integrate the abstract idea into a practical application. None of claims 22-24 recite additional elements beyond those recited in claim 21 that would integrate the judicial exceptions into a practical application, and therefore claims 22-24 are also directed to the judicial exception of abstract ideas.
Claim 27 recites the additional elements of:
a computer readable storage medium and a computer that follows the instructions on the computer-readable storage medium to cause the computer to do computer functions.
The computer readable medium and computer represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a computer readable medium and computer do not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 27 is directed to the judicial exceptions.
Claim 30 recites the additional elements of:
a cyclone having an overflow pipe configured to provide a slurry; and
a probe mounted or arranged inside the overflow pipe, configured to provide signaling containing information about an acoustic noise profile that is measured and generated by the slurry flowing in the overflow pipe and hitting the probe.
The cyclone and probe mounted in the cyclone represent insignificant extra-solution activity of data gathering that are necessary for use of the recited judicial exceptions, and is recited at a high level of generality, and an attempt to generally link the abstract ideas to the technological environment of a cyclone having an overflow pipe.
Claim 30 also recites the additional element of:
a signal processor or signal processing module configured to do signal processing things.
The signal processor or signal processing module represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a signal processor or signal processing module do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 30 is directed to the judicial exceptions.
Claim 31 contains all of the limitations of claim 30, including the judicial exceptions of claim 30, and the additional elements of claim 30 that fail to integrate the abstract idea into a practical application. Claim 31 does not recite additional elements beyond those recited in claim 30 that would integrate the judicial exceptions into a practical application, and therefore claim 31 are also directed to the judicial exception of abstract ideas.
Step 2B
Step 2B of the 2019 PEG asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claims 1-8, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The probe and cyclone represent mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration, and do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 1-8, and claims 1-8 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 9 and 10, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The probe and cyclone represent mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration, and do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 9 and 10, and claims 9 and 10 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 28 and 29, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The cyclone having a part or an overflow pipe represent mere data gathering that is recited at a high level of generality, and/or an attempt to generally link the abstract ideas to the technological environment of a cyclone with an overflow pipe, and are also well-understood, routine, and conventional, as disclosed by Applicant (“probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “The cyclone or hydrocyclone, e.g., like elements 20, 30 in Figure 3, are known in the art,” p. 26, lines 23-24). These additional elements therefore remain insignificant extra-solution activity and/or attempts to generally link the abstract ideas to the technological environment of a cyclone even upon reconsideration, and do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 28 and 29, and claims 28 and 29 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 11-18, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The probe and cyclone represent mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration, and do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 11-18, and claims 11-18 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 19 and 20, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The probe and cyclone represent mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration, and do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 19 and 20, and claims 19 and 20 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 21-24, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The probe and cyclone represent mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15). These additional elements therefore remain insignificant extra-solution activity even upon reconsideration, and do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 21-24, and claims 21-24 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claim 27, as discussed with respect to Step 2A Prong Two, the additional elements of a computer and computer-readable medium amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claim 27, and claim 27 is therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 30 and 31, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The cyclone having a part or an overflow pipe and probe mounted in the cyclone represent mere data gathering that is recited at a high level of generality, and/or an attempt to generally link the abstract ideas to the technological environment of a cyclone with an overflow pipe, and are also well-understood, routine, and conventional, as disclosed by Applicant (“probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “The cyclone or hydrocyclone, e.g., like elements 20, 30 in Figure 3, are known in the art,” p. 26, lines 23-24). These additional elements therefore remain insignificant extra-solution activity and/or attempts to generally link the abstract ideas to the technological environment of a cyclone even upon reconsideration, and do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 30 and 31, and claims 30 and 31 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-24 and 27-31 are rejected under 35 U.S.C. § 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) in view of Coghill, US 7,213,475 B2 (hereinafter Coghill).
Regarding claim 1:
AAPA teaches apparatus comprising:
a probe mounted or arranged inside a part of a cyclone, and configured to measure an acoustic noise profile generated by a slurry flowing in the part of the cyclone and hitting the probe, and provide signaling containing information about the acoustic noise profile generated (cyclone 20, Fig. 3; “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19); and
receive the signaling (“provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19); and
determine corresponding signaling containing information about the status of the part of the cyclone (signal processor/processor control module 14, Fig. 3: “The signal processor or processor control module 14 may also send to or receive from one or more signals with a control room computer 50 (see FIG. 3A),” p. 5, lines 1-2).
AAPA also teaches that knowledge of the particle size is critical in evaluating performance of a hydrocyclone (“In many industrial processes the sorting, or classification, of product by size is critical to overall process performance,” p. 2, lines 12-13) with no moving parts (“With no moving parts, the hydrocyclone relies heavily on its internal dimensions and geometry to achieve the desired classification,” p. 8, line 5).
AAPA does not teach provide corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
Coghill teaches a sensor (10, Fig. 1) that generates an acoustic noise profile that results from particles of various size hitting the sensor (“An acoustic sensor to monitor acoustic signals produced by collisions of pneumatically conveyed particles with the sensor,” col. 1, lines 34-36), and a processor that analyzes the signal by correlating statistical fluctuations in the acoustic noise profile measured and generated by the particles hitting the probe in real time, based on the signaling received (“Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43; “for particles of a given density the acoustic signal is therefore related to the mass of the particle and hence the cube of the particle size,” col. 2, lines 65-67), which is advantageous for measuring particle size to help control the overall process (col. 1, lines 24-27).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to use the signal processor and processing algorithms of Coghill to help determine particle sizes by analyzing the peak height distribution of an acoustic profile, because Coghill teaches that this is advantageous for determining particle size based upon acoustic signals generated by particles hitting a probe, and because AAPA teaches that it is advantageous to know particle sizes in a cyclone, to determine whether the cyclone is performing properly, thereby resulting in provide corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
Regarding claim 2, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the corresponding signaling provided contains information about whether the part of the cyclone is damaged or worn (AAPA: “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19; This limitation merely refers to an intended use of the signaling, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signaling, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn).
Regarding claim 3, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the part of the cyclone is an apex of the cyclone (AAPA:, and the corresponding signaling contains information about the status of the apex of the cyclone (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, AAPA teaches sensor 28 on the apex of cyclone 20, Fig. 3, and “As the cyclone apex wears over time and becomes larger, there is an increase in the fraction of material reporting to the underflow,” p. 8, lines 1-2).
Regarding claim 4, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the acoustic noise profile indicates the status of the part of the cyclone (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn).
Regarding claim 5, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to determine the status of the part of the cyclone based upon the fact that the statistical fluctuations in the acoustic noise profile of a worn or damaged part of the cyclone have higher or less stable statistical fluctuations in probe measurements, and corresponding statistical fluctuations in a corresponding noise profile of a non-worn or non-damaged part of the cyclone have lower or more stable statistical fluctuations in the probe measurements than the acoustic noise profile of the worn or damaged part of the cyclone (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn).
Regarding claim 6, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured, through measurements of a cyclone overflow stream in real time, to determine individual cyclone wear or damage (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn).
Regarding claim 7, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to determine trending capability of cyclone wear or damage that enables predictive maintenance strategies based on condition monitoring instead of time-based replacement (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn, and which would therefore “enable” an operator or maintenance personnel to perform predictive maintenance).
Regarding claim 8, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to provide diagnostic capability in real time while the cyclone is operating so the cyclone does not have to be taken out of operation for manual inspection (Coghill: “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43).
Regarding claim 9, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the apparatus comprises the probe (AAPA: “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15).
Regarding claim 10, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the probe is a particle size tracking probe mounted or arranged inside the part of the cyclone (AAPA: “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; Coghill:  sensor 10 mounted inside a conduit carrying the material, Fig. 1).
Regarding claim 11:
AAPA teaches a method comprising:
mounting or arranging a probe inside a part of a cyclone; measuring an acoustic noise profile generated by a slurry flowing in the part of the cyclone and hitting the probe, and providing signaling containing information about the acoustic noise profile generated (cyclone 20, Fig. 3; “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19);
receiving in a signal processor or signal processing module the signaling (cyclone 20, Fig. 3; “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19); and
providing from the corresponding signaling containing information about the status of the part of the cyclone (signal processor/processor control module 14, Fig. 3: “The signal processor or processor control module 14 may also send to or receive from one or more signals with a control room computer 50 (see FIG. 3A),” p. 5, lines 1-2).
AAPA also teaches that knowledge of the particle size is critical in evaluating performance of a hydrocyclone (“In many industrial processes the sorting, or classification, of product by size is critical to overall process performance,” p. 2, lines 12-13) with no moving parts (“With no moving parts, the hydrocyclone relies heavily on its internal dimensions and geometry to achieve the desired classification,” p. 8, line 5).
AAPA does not teach providing from the signal processor or signal processing module corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
Coghill teaches a sensor (10, Fig. 1) that generates an acoustic noise profile that results from particles of various size hitting the sensor (“An acoustic sensor to monitor acoustic signals produced by collisions of pneumatically conveyed particles with the sensor,” col. 1, lines 34-36), and a processor that analyzes the signal by correlating statistical fluctuations in the acoustic noise profile measured and generated by the particles hitting the probe in real time, based on the signaling received (“Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43; “for particles of a given density the acoustic signal is therefore related to the mass of the particle and hence the cube of the particle size,” col. 2, lines 65-67), which is advantageous for measuring particle size to help control the overall process (col. 1, lines 24-27).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to use the signal processor and processing algorithms of Coghill to help determine particle sizes by analyzing the peak height distribution of an acoustic profile, because Coghill teaches that this is advantageous for determining particle size based upon acoustic signals generated by particles hitting a probe, and because AAPA teaches that it is advantageous to know particle sizes in a cyclone, to determine whether the cyclone is performing properly, thereby resulting in providing from the signal processor or signal processing module corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
Regarding claim 12, the combination of AAPA and Coghill renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of AAPA and Coghill also renders obvious wherein the corresponding signaling provided contains information about whether the part of the cyclone is damaged or worn (Coghill: “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn).
Regarding claim 13, the combination of AAPA and Coghill renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of AAPA and Coghill also renders obvious wherein the part of the cyclone is an apex of the cyclone, and the corresponding signaling contains information about the status of the apex of the cyclone (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, AAPA teaches sensor 28 on the apex of cyclone 20, Fig. 3, and “As the cyclone apex wears over time and becomes larger, there is an increase in the fraction of material reporting to the underflow,” p. 8, lines 1-2).
Regarding claim 14, the combination of AAPA and Coghill renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of AAPA and Coghill also renders obvious wherein the acoustic noise profile indicates the status of the part of the cyclone (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn).
Regarding claim 15, the combination of AAPA and Coghill renders obvious the invention of claim 14, as set forth in the rejection of claim 14 above. The combination of AAPA and Coghill also renders obvious wherein the statistical fluctuations in the acoustic noise profile of a worn or damaged part of the cyclone has higher or less stable statistical fluctuations in probe measurements, and corresponding statistical fluctuations in a corresponding acoustic noise profile of a non-worn or non-damaged part of the cyclone has lower or more stable statistical fluctuations in the probe measurements than the acoustic noise profile of the worn or damaged part of the cyclone (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn).
Regarding claim 16, the combination of AAPA and Coghill renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of AAPA and Coghill also renders obvious wherein the method comprises configuring the signal processor or signal processing module, through measurements of a cyclone overflow stream in real time, to determine individual cyclone wear or damage (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn).
Regarding claim 17, the combination of AAPA and Coghill renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to determine trending capability of cyclone wear or damage that enables predictive maintenance strategies based on condition monitoring instead of time-based replacement (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn, and which would therefore “enable” an operator or maintenance personnel to perform predictive maintenance).
Regarding claim 18, the combination of AAPA and Coghill renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to provide diagnostic capability in real time while the cyclone is operating so the cyclone does not have to be taken out of operation for manual inspection (Coghill: “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43).
Regarding claim 19, the combination of AAPA and Coghill renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of AAPA and Coghill also renders obvious wherein the method further comprises configuring the probe to provide the signaling to the signal processor or signal processing module (AAPA: “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15).
Regarding claim 20, the combination of AAPA and Coghill renders obvious the invention of claim 19, as set forth in the rejection of claim 19 above. The combination of AAPA and Coghill also renders obvious wherein the probe is a particle size tracking probe (AAPA: “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15).
Regarding claim 21:
AAPA teaches apparatus for detection of cyclone wear or damage using individual cyclone overflow measurement, comprising:
a probe mounted or arranged inside an apex of a cyclone, and configured to measure an acoustic noise profile generated by a slurry flowing in the apex of the cyclone and hitting the probe, and provide signaling containing information about the acoustic noise profile generated; and a signal processor or signal processing module configured to: receive the signaling (cyclone 20, Fig. 3; “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19); and
provide corresponding signaling containing information about the status of the part of the cyclone (signal processor/processor control module 14, Fig. 3: “The signal processor or processor control module 14 may also send to or receive from one or more signals with a control room computer 50 (see FIG. 3A),” p. 5, lines 1-2).
AAPA also teaches that knowledge of the particle size is critical in evaluating performance of a hydrocyclone (“In many industrial processes the sorting, or classification, of product by size is critical to overall process performance,” p. 2, lines 12-13) with no moving parts (“With no moving parts, the hydrocyclone relies heavily on its internal dimensions and geometry to achieve the desired classification,” p. 8, line 5).
AAPA does not teach provide corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
Coghill teaches a sensor (10, Fig. 1) that generates an acoustic noise profile that results from particles of various size hitting the sensor (“An acoustic sensor to monitor acoustic signals produced by collisions of pneumatically conveyed particles with the sensor,” col. 1, lines 34-36), and a processor that analyzes the signal by correlating statistical fluctuations in the acoustic noise profile measured and generated by the particles hitting the probe in real time, based on the signaling received (“Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43; “for particles of a given density the acoustic signal is therefore related to the mass of the particle and hence the cube of the particle size,” col. 2, lines 65-67), which is advantageous for measuring particle size to help control the overall process (col. 1, lines 24-27).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to use the signal processor and processing algorithms of Coghill to help determine particle sizes by analyzing the peak height distribution of an acoustic profile, because Coghill teaches that this is advantageous for determining particle size based upon acoustic signals generated by particles hitting a probe, and because AAPA teaches that it is advantageous to know particle sizes in a cyclone, to determine whether the cyclone is performing properly, thereby resulting in provide corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
Regarding claim 22, the combination of AAPA and Coghill renders obvious the invention of claim 21, as set forth in the rejection of claim 21 above. The combination of AAPA and Coghill also renders obvious wherein the corresponding signaling contains information about whether the apex of the cyclone is damaged or worn (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn. Additionally, AAPA teaches sensor 28 on the apex of cyclone 20, Fig. 3, and “As the cyclone apex wears over time and becomes larger, there is an increase in the fraction of material reporting to the underflow,” p. 8, lines 1-2).
Regarding claim 23, the combination of AAPA and Coghill renders obvious the invention of claim 22, as set forth in the rejection of claim 22 above. The combination of AAPA and Coghill also renders obvious wherein the corresponding signaling contains information for generating a graph showing statistical fluctuations in probe measurements over time for visual interpretation by a plant manager in order to assess the status of the diameter of the apex of cyclone (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – as with any data set, it is possible to graph the data for presentation in a graphical format).
Regarding claim 24, the combination of AAPA and Coghill renders obvious the invention of claim 22, as set forth in the rejection of claim 22 above. The combination of AAPA and Coghill also renders obvious wherein the corresponding signaling contains information for generating an alarm signal alerting a plant manager about the status of the diameter of the apex of the cyclone, including where the alarm signal is an audio signal, or a visual signal, or some combination thereof (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – the data set resulting from the processing of the measured data in the processor of Coghill can be used in any way the operator wishes to use the information, including using the information to generate an alarm).
Regarding claim 27, the combination of AAPA and Coghill renders obvious the invention of claim 27, as set forth in the rejection of claim 27 above. The combination of AAPA and Coghill also renders obvious apparatus, including a computer-readable storage medium having computer-executable components (Coghill: software 15, Fig. 1).
Regarding claim 28, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the apparatus comprises the cyclone having a cyclone part with the probe configured therein (AAPA: cyclone 20, Fig. 3; “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19).
Regarding claim 29, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the apparatus comprises a mineral extraction processing system including at least one cyclone having an overflow pipe with the probe mounted or arranged in the overflow pipe (AAPA: cyclone 20, with probe 28 on overflow pipe 24, Fig. 3; “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19).
Regarding claim 30:
AAPA teaches a mineral extraction processing system comprising:
a cyclone having an overflow pipe configured to provide a slurry (cyclone 20 with overflow pipe 24, Fig. 3);
a probe mounted or arranged on the overflow pipe, configured to provide signaling containing information about an acoustic noise profile that is measured and generated by the slurry flowing in the overflow pipe and hitting the overflow pipe (28, Fig. 3; “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19); and
a signal processor or signal processing module configured to: receive the signaling; and provide corresponding signaling containing information about wear or damage of the overflow pipe (signal processor/processor control module 14, Fig. 3: “The signal processor or processor control module 14 may also send to or receive from one or more signals with a control room computer 50 (see FIG. 3A),” p. 5, lines 1-2).
AAPA also teaches that knowledge of the particle size is critical in evaluating performance of a hydrocyclone (“In many industrial processes the sorting, or classification, of product by size is critical to overall process performance,” p. 2, lines 12-13) with no moving parts (“With no moving parts, the hydrocyclone relies heavily on its internal dimensions and geometry to achieve the desired classification,” p. 8, line 5).
AAPA does not teach provide corresponding signaling containing information about wear or damage of the overflow pipe by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
Coghill teaches a sensor (10, Fig. 1) that generates an acoustic noise profile that results from particles of various size hitting the sensor (“An acoustic sensor to monitor acoustic signals produced by collisions of pneumatically conveyed particles with the sensor,” col. 1, lines 34-36), and a processor that analyzes the signal by correlating statistical fluctuations in the acoustic noise profile measured and generated by the particles hitting the probe in real time, based on the signaling received (“Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43; “for particles of a given density the acoustic signal is therefore related to the mass of the particle and hence the cube of the particle size,” col. 2, lines 65-67), which is advantageous for measuring particle size to help control the overall process (col. 1, lines 24-27).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to use the signal processor and processing algorithms of Coghill to help determine particle sizes by analyzing the peak height distribution of an acoustic profile, because Coghill teaches that this is advantageous for determining particle size based upon acoustic signals generated by particles hitting a probe, and because AAPA teaches that it is advantageous to know particle sizes in a cyclone, to determine whether the cyclone is performing properly, thereby resulting provide corresponding signaling containing information about wear or damage of the overflow pipe by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
Regarding claim 31, the combination of AAPA and Coghill renders obvious the invention of claim 30, as set forth in the rejection of claim 30 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to determine the wear or damage of the overflow pipe based upon the fact that the statistical fluctuations in the acoustic noise profile of a worn or damaged overflow pipe have higher or less stable statistical fluctuations in probe measurements, and statistical fluctuations in a corresponding noise profile of a non-worn or non-damaged overflow pipe of the cyclone have lower or more stable statistical fluctuations in the probe measurements than the acoustic noise profile of the worn or damaged part of the cyclone (“Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43; “for particles of a given density the acoustic signal is therefore related to the mass of the particle and hence the cube of the particle size,” col. 2, lines 65-67).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
12 August 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853